Case 3:20-mj-14012-ZNQ Document 6 Filed 05/05/20 Page 1 of 1 PagelD: 11

 

UNITED STATES DISTRICT COURT

for the

District of New Jersey

UNITED STATES OF AMERICA
Plaintiff

v.
Case No. 20-14012(ZNQ)
DUVAL MOORE

Defendant

 

 

ORDER APPOINTING FEDERAL PUBLIC DEFENDER

The financial inability of the defendant to retain counsel having been established by the Court,
and the defendant not having waived the appointment of counsel,
Itisonthis 4th day of May , 2020,

ORDERED that Lisa Van Hoeck from the office of the Federal Public

 

Defender for the District of New Jersey is hereby appointed to represent said defendant in the cause until

further order of the Court.
